 

SHARE CANCELLATION AND EXCHANGE AGREEMENT

 

 

This SHARE CANCELLATION AND EXCHANGE AGREEMENT (this “Agreement”), dated August
19, 2020 (the “Effective Date”), by and between Kaival Brands Innovations Group,
Inc., a Delaware corporation (the “Company”), and Kaival Holdings, LLC, a
Delaware limited liability company (the “Stockholder”).  The Company and
Stockholder are also hereinafter individually and jointly referred to as “Party”
or “Parties.”

 

RECITALS

 

WHEREAS, as of the Effective Date, the Stockholder is the record and beneficial
owner of 504,000,000 shares of the Company’s common stock, par value $0.001 per
share (the “Common Stock”).

 

WHEREAS, the Stockholder desires to return to the Company 300,000,000 shares of
the Common Stock (the “Cancellation Shares”) to the Company for cancellation,
and the Company desires to accept such Cancellation Shares.

 

WHEREAS, in exchange for returning the Cancellation Shares to the Company, the
Company desires to issue to the Stockholder 3,000,000 shares of the Company’s
Series A Preferred Stock, par value $0.001 per share (the “Preferred Shares”).

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
representations and agreements set forth herein, and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Company and the Stockholder, intending to be legally bound, hereby agree as
follows:

 

AGREEMENT

 

1.                  Cancellation of the Cancellation Shares. On the Effective
Date, the Stockholder shall deliver to the Company and the Company’s transfer
agent (as may be reasonably instructed by the Company) any and all necessary
documentation to cause the cancellation of the Cancellation Shares. The
Stockholder hereby irrevocably instructs the Company, and the Company’s transfer
agent, to cancel and retire the Cancellation Shares pursuant to Section 243 of
the Delaware General Corporation Law. In connection therewith, the Company shall
deliver to its transfer agent irrevocable instructions to cancel the
Cancellation Shares and designate such shares as retired, thereby causing the
Cancellation Shares to be restored to status of authorized and unissued shares
of the Company’s Common Stock. Following the cancellation of the Cancellation
Shares, the Stockholder’s record and beneficial ownership of the Company’s
Common Stock shall decrease from 504,000,000 shares of the Common Stock to
204,000,000 shares of the Common Stock.

 

2.                  Issuance of the Preferred Shares. On the Effective Date, and
upon receipt of the Cancellation Shares, the Company shall cause the Preferred
Shares to be issued to the Stockholder. The return of the Cancellation Shares
and the issuance of the Preferred Shares is intended to comply with Section
3(a)(9) of the Securities Act of 1933, as amended (the “Act”), in that the
issuance is exempt from the registration requirements of the Act because the
exchange of the Cancellation Shares for the Preferred Shares are an exchange
between the Company, as issuer, with an existing stockholder, and no commission
or other remuneration is paid or given directly for the exchange.

 

3.                  Effective Date. This Agreement shall become effective on the
Effective Date.  

 

4.                  Rights to the Cancellation Shares. The Stockholder hereby
acknowledges and agrees that upon consummation of the transactions contemplated
by this Agreement, the Stockholder shall have no further rights or interests
with respect to the Cancellation Shares.

 

5.                  Representations by the Stockholder.  

 

(a)                The Stockholder is the sole holder of record of the
Cancellation Shares, and is the beneficial owners of the Cancellation Shares,
free and clear of all liens, claims, charges, security interests, and/or
encumbrances of any kind whatsoever.  The Stockholder has sole control over the
Cancellation Shares and/or sole discretionary authority over any account in
which they are held.  Except for this Agreement, no person/entity has any option
or right to purchase or otherwise acquire the Cancellation Shares, whether by
contract of sale or otherwise, nor is there a “short position” as to the
Cancellation Shares.

 

(b)               The Stockholder has full right, power, and authority to
execute, deliver, and perform this Agreement and to carry out the transactions
contemplated herein. This Agreement has been duly and validly executed and
delivered by the Stockholder and constitutes a valid, binding obligation of the
Stockholder, enforceable against it in accordance with its terms.

 

(c)                The Stockholder represents and warrants that it has the
requisite authority and capacity to enter into this Agreement, as well as carry
out the terms and conditions referenced herein. Additionally, Stockholder
represents and warrants that its compliance with the terms and conditions of
this Agreement will not violate any instrument relating to the conduct of its
business, or any other agreement to which it may be a party, or any Federal and
State rules or regulations applicable to either Party.

 

6.                  Further Assurances.  Each Party to this Agreement will use
its best efforts to take all action, and to do all things necessary, proper, or
advisable, in order to consummate and make effective the transactions
contemplated by this Agreement, including, without limitation, the execution and
delivery of such other documents and agreements as may be necessary to
effectuate the cancellation of the Cancellation Shares and the issuance of the
Preferred Shares.

 

7.                  Entire Agreement; Amendments.  This Agreement contains the
entire understanding of the Parties with respect to the matters covered herein
and, except as specifically set forth herein, neither the Company nor the
Stockholder makes any representation, warranty, covenant, or undertaking with
respect to such matters. This Agreement may be amended, modified, or terminated
only by a written amendment signed by authorized representatives of both
Parties. No waiver of any term or right in this Agreement shall be effective
unless in writing, signed by an authorized representative of the waiving Party.
The failure of either Party to enforce any provision of this Agreement shall not
be construed as a waiver or modification of such provision, or impairment of its
right to enforce such provisions thereafter.

 

8.                  Survival.  All representations and warranties contained
herein shall survive the execution and delivery of this Agreement. 

 

9.                  Successors and Assigns.  This Agreement shall bind and inure
to the benefit of, and be enforceable by, the Parties and their respective
successors and assigns.

 

10.              Governing Law.  This Agreement and the obligations, rights, and
remedies of the Parties hereto are to be construed in accordance with, and
governed by, the laws of the State of Delaware, without giving effect to the
principles of conflicts of law of such state and shall be binding upon the
Parties hereto. Each Party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in Delaware for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action, or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action, or proceeding is improper. Each Party hereby irrevocably
waives personal service of process and consents to process being served in any
such suit, action, or proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery). Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law. Each Party irrevocably waives, to the fullest
extent permitted by applicable law, any and all right to trial by jury in any
legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby. If either Party shall commence an action or
proceeding to enforce any provisions of the documents contemplated herein, then
the prevailing Party in such action or proceeding shall be reimbursed by the
other Party for its reasonable attorneys’ fees and other costs and expenses
incurred with the investigation, preparation, and prosecution of such action or
proceeding.

 

11.              Severability.  In the event that any provision of this
Agreement is invalid or unenforceable under any applicable statute or rule of
law, then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law.  Any provision hereof which may prove invalid or unenforceable
under any law shall not affect the validity or enforceability of any other
provision hereof.

 

12.              Counterparts.  This Agreement may be executed in any number of
counterparts and by the Parties hereto on separate counterparts but all such
counterparts shall together constitute but one and the same instrument.   

 

 

 

 

 

 

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Share Cancellation and
Exchange Agreement to be duly executed by their duly authorized representatives
of the Effective Date.  

 

Company:

Kaival Brands Innovations Group, Inc.

 

 

 

By: /s/ Nirajkumar Patel

Name: Nirajkumar Patel

Title: Chief Executive Officer

 

 

By: /s/ Eric Mosser

Name: Eric Mosser

Title: Chief Operating Officer

 

 

Stockholder:

Kaival Holdings, LLC

 

 

 

By: /s/ Nirajkumar Patel

Name: Nirajkumar Patel

Title: Member

 

 

 

By: /s/ Eric Mosser

Name: Eric Mosser

Title: Member

 